Case 2:19-cv-13424-BAF-DRG ECF No. 161 filed 07/20/20                 PageID.5443    Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 HOUSE OF PROVIDENCE, et al.,

        Plaintiffs,                                        Civil Action No. 19-CV-13424

 vs.                                                       HON. BERNARD A. FRIEDMAN

 BRUCE MEYERS, et al.,

       Defendants.
 ____________________________/

                OPINION AND ORDER DENYING DEFENDANTS’
           MOTIONS TO DISMISS THE SECOND AMENDED COMPLAINT

                This matter is presently before the Court on (1) the motion of defendants James

 Unis, Donna Unis, and Cynthia Unis (“the Unises”) motion to dismiss Counts IV-VIII of the

 second amended complaint (“SAC”) [docket entry 105]; (2) the motion of defendant Ginny

 Benson (“Benson”) to dismiss the SAC and/or for a more definite statement [docket entry 107];

 (3) the motion of defendant Barbara Blanock (“Blanock”) to dismiss the SAC and/or for a more

 definite statement [docket entry 109]; (4) the motion of defendant Bruce Meyers (“Meyers”) to

 dismiss and strike the SAC [docket entry 111]; (5) the motion of defendant Larry Roesner

 (“Roesner”) to dismiss Counts IV-VIII of the SAC [docket entry 113]; (6) the motion of

 defendant Kallie Roesner-Meyers (“Roesner-Meyers”) to dismiss and strike the SAC [docket

 entry 116]; and (7) the motion of defendants Paul Warfield and Kathy Warfield (“the

 Warfields”) to dismiss and strike Counts I-VIII of the SAC [docket entry 119]. Plaintiffs have

 responded to each of these motions and defendants have replied. Pursuant to E.D. Mich. LR

 7.1(f)(2), the Court shall decide these motions without a hearing.

                In its May 5, 2020, opinion and order in this matter, see House of Providence v.
Case 2:19-cv-13424-BAF-DRG ECF No. 161 filed 07/20/20                 PageID.5444      Page 2 of 3



 Meyers, No. 19-CV-13424, 2020 WL 2131800 (E.D. Mich. May 5, 2020), the Court dismissed

 all of plaintiffs’ claims except those brought under 42 U.S.C. §§ 1982, 1985(3), and 3617. The

 Court also ordered that

                if plaintiffs wish to pursue Counts VII-IX (defamation claims) and
                Count X (IIED), they must file an amended complaint within
                fourteen days of the date of this opinion, alleging specifically, as
                to the defamation claims, which defendants made which
                defamatory statements (to be recited verbatim) and when; and
                alleging specifically, as to the IIED claim, which defendants made
                which outrageous statements (to be recited verbatim) or committed
                which outrageous acts and when.

 Id. at *19. On May 19, 2020, plaintiffs filed a SAC that asserts the following claims: Count I

 (violation of 42 U.S.C. § 1982); Count II (violation of 42 U.S.C. § 1985); Count III (violation

 of 42 U.S.C. § 3617); Count IV-VI (various forms of defamation); Count VII (IIED); and Count

 VIII (civil conspiracy).

                To the extent defendants seeks dismissal of Counts I, II, or III, the motions are

 denied because the Court has already determined that these claims are sufficiently pled. This

 is the law of the case. Attempts to seek the dismissal of those claims are, in effect, untimely

 motions for reconsideration. For the same reason, defendants’ motions to strike any portions

 of the complaint are denied.

                To the extent defendants seek dismissal of Counts IV through VIII, the motions

 are denied because the defamation and IIED claims are now pled in much greater detail than in

 the first amended complaint, and the words and actions in question have been described more

 specifically and ascribed, to the extent possible, to specific defendants. As presently pled,

 theses claims (and the civil conspiracy claim which is based on them) suffice to put all of the

 defendants on notice as to the nature of the claims, and the facts plaintiffs have alleged suffice

                                                 2
Case 2:19-cv-13424-BAF-DRG ECF No. 161 filed 07/20/20                PageID.5445       Page 3 of 3



 to “to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007). No more is required to defeat a Rule 12(b)(6) motion to dismiss.

               To the extent defendants seek a more definite statement, these motions are denied

 because plaintiffs’ allegations are not “so vague or ambiguous that the party cannot reasonably

 prepare a response.” Fed. R. Civ. P. 12(e). Defendants will have an opportunity through

 discovery to delve more deeply into the factual bases of plaintiffs’ claims. Accordingly,



               IT IS ORDERED that defendants’ motions to dismiss [docket entries 105, 107,

 109, 111, 113, 116, and 119] are denied.



                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
 Dated: July 20, 2020                        SENIOR UNITED STATES DISTRICT JUDGE
        Detroit, Michigan




                                                3
